Citation Nr: 1207120	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  11-05 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 2006 through December 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a low back condition, with pain and loss of range of motion.  

In November 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  


FINDING OF FACT

The Veteran's low back disability pre-existed service and the preponderance of the evidence is against a finding that her low back disability increased in severity, beyond the natural progression of the disease, during service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2009 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  This letter informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The Board also notes that in the July 2009 letter, the Veteran was also advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, she has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran, and the Veteran underwent a VA examination in November 2010.  The Board finds that the November 2010 VA examination is adequate, as it included a review of the claims folder, a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran, relative to her claim, has been obtained and associated with the claims folder, and that neither she nor her representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Private treatment records showed that the Veteran received regular chiropractic treatment, from August 2001 through September 2006, for various complaints, including mid and low back pain.  In August 2001, she was seen after a slip and fall at a bowling center on August 15, 2001.  An x-ray report at that time showed lumbar hypolordosis, pelvic unleveling, nucleus pulposus at inferior end plate of L5, and bony irregularity noted of S1 spinous.  

An August 2001 initial neurological consultation by Nevada Neurological Consultants, Inc., showed that the Veteran was evaluated for low back pain after her slip and fall at the bowling alley on August 15, 2001.  It was noted that lumbar spine x-rays reportedly showed a probable posterior compression at S2.  The impression was low back pain with radiation into the right lower extremity, suggestive of lumbosacral radiculopathy, and rule-out large disc herniation.  An x-ray of the lumbar spine and sacrum, dated in September 2001, showed a probable sacral fracture with fragment depression into the sacral canal between S1 and S2, and these osseous changes were noted to possibly reflect rudimentary S1 disc space with congenital defect of the posterior sacral wall, consistent with a verbal medical history given by the Veteran, but clinical correlation was required.  The x-ray report also indicated that there was no radiographic evidence of acute lumbar fractures or frank dislocation.  On a follow-up visit in September 2001, an EMG showed no evidence of right lumbosacral radiculopathy or sciatic neuropathy, and the Veteran continued to experience low back pain with radiation into the right lower extremity.  An MRI of the lumbosacral spine from September 10, 2001 was noted to be negative, and it was noted that there was no evidence of fracture identified in the lumbosacral spine, including the S1/S2 level.  In the report of the September 2001 MRI of the lumbosacral spine, the impression was negative MRI of the lumbar spine for age, and no significant disc herniation or spinal stenosis identified.  

Thereafter, in a letter dated in December 2001, the Veteran's private chiropractor, Dr. Tinberg, indicated that the Veteran's initial complaint on August 16, 2001 was sacral pain, with pain into her right hip, leg, and foot, with severe muscle spasms.  It was noted that she had a slip and fall incident on August 15th, and fell on her buttocks, tried to stand up, and fell again on her right hip.  She was x-rayed and examined and August 16th, and her initial treating diagnosis was lumbosacral sprain/strain.  Dr. Tinberg further noted that on August 18th, she was playing a game of volleyball and jumped to hit a ball and when she came down she felt severe low back, hip, and leg pain on the right.  Dr. Tinberg indicated that the Veteran continued to have aggravation of her sacral pain, , and opined that it appeared there was an indication of some inflammation around the sacral conus area of the cord, and because of her continued and localized pain a CT scan was suggested to rule out a possible fragment caused by the fall.  It was noted that the Veteran continued to treat with chiropractic care, deep tissue trigger point therapy, and sitting on a donut cushion at work and during car trips.  Dr. Tinberg also noted that the Veteran's pain had diminished significantly, but she continued to have frequent acute aggravation, which may require further evaluation and a second opinion.  

Private treatment records showed that the Veteran continued to receive regular chiropractic treatment through September 2006.  In March 2006, her diagnoses included thoracic subluxation and thoracic pain.  In August 2006, her diagnoses included lumbar subluxation, sacroiliac subluxation, and lumbalgia.

Service treatment records (STRs) show that on November 8, 2006, the Veteran complained of lower back pain, and the diagnosis history was noted to be include lower back sprain, no lumbar disc degeneration, and no herniated intervertebral disc.  On November 15, 2006, she was seen for complaints of backache, which was noted to be chronic and EPTS (existing prior to service).  

In a report of the EPSBD (entrance physical standards board) proceedings, dated November 15, 2006, it was noted that the Veteran complained of continuing and increase right hip pain since arriving at Fort Leonard Wood, but she denied any specific injury at Fort Leonard Wood.  She reported a long history of hip and back pain prior to military service, and her lengthy medical records dating back to 2000 were available for review and covered both her chronic back pain and chronic hip pain because of dislocation of her right hip.  She had ongoing therapy until two days prior to shipping to Fort Leonard Wood, and those therapy visits were noted to be two to three times a week.  It was noted that she had significant limitations of activity prior to military service, due to her chronic back and hip disabilities.  

In a November 2006 Department of the Army memorandum, it was noted that the Veteran had been diagnosed with chronic right hip pain and chronic backache, and denied any specific injury while at Fort Leonard Wood, but had increasing pain with strenuous activity.  It was noted that she had been in rehabilitation program in physical therapy for 3+ weeks, without significant improvement.  It was also noted that she had a long history of hip and back pain prior to service, and that her lengthy  medical records dating back to 2000 were available for review and covered both her chronic back pain and chronic hip pain because of a dislocation of the right hip.  The final diagnosis was chronic right hip pain and chronic back pain, EPTS (existing prior to service).  The history of the Veteran's problems in her unit were listed, and showed that she began complaining of hip pain in October 2006, and was given crutches, put on bed rest, and placed on a profile.  She participated in a physical therapy program for her chronic hip and backache in October and November 2006, and was removed from training on November 8, 2006, based on the profile and recommendations of P.A.s.  Thereafter, a P.A. initiated the EPTS for chronic hip pain.  The observations of the Veteran's company chain of command was that she would not be able to participate in the physical and training aspects of Army life, and the decision was made to not retain the Veteran. 

A report of an MRI of the lumbar spine from Desert Radiologists, showed that in December 2006, the Veteran underwent an MRI for pain she experienced after a fall approximately a month prior.  The impressions were mild degenerative changes of the lower lumbar spine with some lateral disc bulging at the L4-5 level which did not crowd the exiting left nerve root at this level.

Private treatment records from Centennial Spine and Pain Center showed that in January 2007, the Veteran was seen for complaints of low back pain that radiated into the lower extremities, primarily on the left.  She described two incidents in service where she fell and landed on her back, and indicated that as soon as she returned home from service, she saw Dr. Lewis for treatment and he prescribed medications and ordered an MRI.  The diagnosis was disc bulge, L4-L5.  In March 2007, she was seen for an initial pain assessment, and she reported that her pain started in October 2006, and that the cause of her pain was from when she fell in the Army.  She reported that she fell on her back in October 2006 while doing an obstacle course for training, and she was seen by a physician's assistant who evaluated her, ordered an MRI, and prescribed pain medications.  She also reported she suffered a second fall right before her graduation from basic training in December 2006, when she slipped and fell on the snowy and icy ground, landed on her back, and experienced immediate pain in her low back.  She indicated she was not able to be seen by a provider at that time because she was in the process of being discharged from the Army.  She was attending physical therapy, which provided moderate relief, but it was only temporary.  The assessment was left trochanteric bursitis, lumbar disc displacement, lumbar facet arthropathy, and lumbar radiculopathy.  She continued to be seen for back pain, and underwent epidural injections in April, May, and June of 2007.  A CT scan of the lumbar sacral spine, dated in August 2007, revealed findings suggestive of some degree of annular fiber disruption posteriorly and to the left; multi-level facet degenerative changes, and disk bulging at multiple levels, but no focal herniations.  

Private treatment records from Valley Hospital Medical Center showed that in September 2007, the Veteran underwent two surgical procedures on her back, apparently on the same day but with different surgeons.  The indications for the surgery included that she had a long history of multiple years of low back pain and lower extremity radiculopathy, severe in the left, and that she had failed all non-operative treatments offered to her.  For the first procedure, the pre-operative diagnosis was chronic back pain secondary to internal disc disruption, L3-4, L4-5, L5-S1, and she underwent anterior retroperitoneal approach with mobilization of aorta, vena cava, left and right iliac arteries and veins; and an anterior diskectomy interbody fusion of L3-4, L4-5, L5-S1.  For the second procedure, the pre-operative diagnoses included L3-S1 disk protrusion internal derangement, L3-S1 lumbar stenosis, low back pain, lower extremity radiculopathy, and status post anterior lumbar interbody arthrodesis.  The second procedure performed included bilateral posterolateral lumbar arthrodesis, L3-4, L4-5, L5-S1; wide decompressive laminectomy, decompression of spinal cord, neural foramen and nerve roots at L3-4, L4-5, L5-S1; and bilateral transpedicular segmental instrumentation at L3-S1.  

Treatment records from Bone and Joint Specialists showed that the Veteran was seen following her September 2007 surgery and lumbar fusion.  In March 2008, she was noted to have had significant improvement over the past three months, and had no leg or radicular symptoms.  An x-ray showed what appeared to be a solid arthrodesis and instrumentation in appropriate positioning.  In October 2008, she noted good improvement over the last three months, and stated she was 80% better than she was before the surgery.  She had no radicular symptoms, and some mild occasional backache after a bad day.  It was noted that she was doing well post-operatively, and the plan was to increase her activities.  She was to be seen again in a year, if she was having symptoms, otherwise, on an as needed basis.  

In support of her claim, in August 2009, the Veteran submitted her own personal lay statement (VA From 21-4138) as well as nine lay statements from her friends, family, and employer.  In her statement, the Veteran reiterated the two incidents in service where she reportedly injured her back in a fall, and she also reported that since her surgery in September 2007 her activities of daily living and recreational activities were severely and/or completely limited.  In the other lay statements, her friends, family, and employer, provided individual assessments of the Veteran's back condition, but all basically indicated that they observed that the Veteran's physical abilities (recreational and daily living activities) were limited due to back injury in service, and were further limited by her post-service back surgery in 2007.  

On VA examination in November 2010, the Veteran reported constant low back pain, hip pain, and pain radiating to the legs.  She walked unaided, and had not worn a back brace in the past year.  She could walk between a 1/4 and 1/2 mile on flat and level land, and avoided uneven terrain or steep inclines.  She also complained of an unsteady gait and fell six to eight times in the past year.  The diagnosis was status postoperative anterior and posterior lumbar reconstruction with residuals.  The examiner opined that, based on the medical reports reviewed, the Veteran had a pre-existing lumbosacral condition which caused back pain and radiating pain into the hip and occasionally the leg.  It was noted that the Veteran was treated by her own physician just prior to enlistment in August 14, 2006, complaining of right hip pain, aggravated by running.  Within several weeks after enlistment, she complained of escalation of back and hip pain, which did require treatment.  She was found unfit for service and was discharged in December 2006.  The VA examiner found that the facts spoke for themselves, and opined that the Veteran clearly had pre-existing low back condition just prior to entrance into active service, and based on the duration of the complaints over many years, she had a chronic low back condition.  The examiner further indicated that it was evident that during service, the Veteran experienced an escalation of low back symptoms, however, there was no written medical evidence of direct injury occurring during the Veteran's active duty.  The examiner opined that the Veteran did experience an escalation of symptoms of an acute and transient nature, but that this less likely as not caused acceleration or permanent aggravation of her present chronic pre-existing back injury.  The examiner explained that diagnostic studies completed prior to and just after release from active duty indicated that the Veteran did not have ruptured multiple level lumbar discs, and that CT scans and MRI studies did not confirm a herniated disc immediately after discharge.  The examiner further noted that the diagnostic studies at a later date indicated multiple level disc ruptures, which in turn required extensive lumbar reconstruction, and noted that the natural history of a chronic low back condition was consistent with the development of multiple level degenerative disc disease.  The examiner indicated that the Veteran had multiple symptoms of radiculitis, and there was no medical evidence that the Veteran's active duty caused an acceleration of the degenerative disk changes or caused a rupture of the disk during active military service.  

III. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation of that disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Regarding the question of aggravation of a pre-existing condition, essentially, the law as interpreted under Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003, mandates that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.

The Veteran essentially contends that she had a low back disability that pre-existed service, and that she injured her back twice in service, which aggravated her pre-existing low back disability.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation and etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Board initially notes that the Veteran has a current low back disability, as shown in the post-service private treatment records.  

Treatment records dated prior to service, as well as STRs show that the Veteran had a pre-existing lumbar condition, for which she received treatment prior to service.  Thus, the Board finds that her low back disability did indeed pre-exist service, the presumption of soundness does not attach, and therefore, a determination must be made as to whether a low back disability was aggravated during active service.

Review of the record, however, does not support a finding that the Veteran's low back disability was aggravated during service.  While STRs do show that she was treated in service for low back symptoms, and that she was noted to have low back problems that existed prior to service - this alone does not show aggravation of her low back condition.  Rather, there must be a showing that the underlying disability increased or underwent an increase in severity during service, and was not merely due to the natural progression of the disease process.  Further, the VA examiner in November 2010 has addressed this matter, and opined that the Veteran had a pre-existing low back condition prior to entrance into service, and that during service, she experienced an escalation of low back symptoms of an acute and transient nature, but then also opined that this less likely as not caused acceleration or permanent aggravation of her present chronic pre-existing back injury.  The examiner provided rationale for the opinion, explaining that the diagnostic studies completed prior to and just after release from active duty indicated that she did not have ruptured multiple level lumbar discs, and that CT scans and MRI studies did not confirm a herniated disc immediately after discharge.  The examiner further explained that the diagnostic studies at a later date indicated multiple level disc ruptures, which in turn required extensive lumbar reconstruction.  Finally, the examiner explained that the natural history of a chronic low back condition was consistent with the development of multiple level degenerative disc disease.  

The Board acknowledges that the examiner comments on the fact that there was no written medical evidence of direct injury occurring during the Veteran's service.  In this regard, the Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  The Veteran is certainly capable of describing the two incidents in service where she fell and landed on her back, as well as her ongoing back symptoms after the reported injury and after service.  The record reflects, however, that just prior to her service discharge, on a November 2006 report of the EPSBD, the Veteran denied any specific injury at Fort Leonard Wood.  Despite this, the Board finds the Veteran's account to be credible, and accepts as true her report that she fell on her back twice in service, and that she experienced back pain thereafter.  While the VA examiner in 2010 appeared to hinge the opinion rendered, at least in part, on the fact that there was not written medical evidence of direct injury in service, the Board notes that the VA examiner goes on to cite additional supporting rationale for the opinion rendered - to include the post-service medical evidence.  Thus, although the VA examiner's opinion in November 2010 is not perfect and might be awkwardly worded, the gist of the opinion is pertinent and probative of the issue of whether the Veteran's current low back disability was aggravated during active service.  Moreover, the VA examiner's opinions included a review of the claims folder, cited to specific parts of the record, provided rationale and an explanation to support the opinion.  Thus, the answer to the question of whether the Veteran's low back disability was aggravated during service ends there.  Moreover, the Veteran has not submitted or identified any competent medical evidence to the contrary.

With regard to the Veteran's contentions, as well as the numerous lay statements she submitted from her friends and family, as noted above, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Thus, the Board acknowledges that she would be competent to report that she fell and hurt her back in service, and her friends and family are competent to report their observations of the Veteran both before, during, and after service.  As noted above, the Board has accepted as credible her report that she fell on at least two occasions in service, and that after she fell, her low back hurt.  The Veteran is also competent to state that she had low back symptoms and problems during and after service, and her reports, as well as those of her friends and family, are considered credible lay evidence of symptomatology.  See Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  However, these numerous lay statements are not considered competent or probative evidence of whether a low back disability was aggravated during service.  The Veteran, and her friends and family, are not competent, as laypeople, to provide an opinion or evidence as to matters involving medical diagnosis or etiology.  Espiritu v. Derwinski, supra.  

The Board acknowledges that the Veteran submitted one lay statement from a relative, J.S.C., who is a licensed physical therapist.  While this person's statement could be considered a competent medical opinion, the Board notes that there is no indication that J.S.C. reviewed the Veteran's claims folder, or that the opinion was based on the Veteran's complete medical history before, during, and after service.  In addition, J.S.C. refers to the Veteran's "injury", but does not provide specifics regarding the injury.  The Board acknowledges that claims folder review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, a private medical provider's reliance on the Veteran's statements is not a sufficient basis, in and of itself, to disregard that opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The problem here is that the Veteran has posited a theory of entitlement, as to her claim that her current low back disability was aggravated by service, and there is no indication of exactly what she reported as her military history to J.S.C., nor is there any indication that J.S.C. was aware of her back problems prior to service.  Thus, in light of these deficiencies, the Board finds that any opinion rendered by J.S.C. to be less probative and persuasive than the VA examiner's opinion in 2010. 

After a review of the evidence, the Board concludes that the competent evidence of records shows that the Veteran's low back disability pre-existed service and underwent no permanent increase during her active service.  In sum, there is no support for a grant of service connection for a low back disability based on aggravation of a pre-existing disability.  The Board has carefully considered the statements and contentions of the Veteran, including her honest and forthright testimony, as well as the statements of friends and family submitted on her behalf, but finds the weight of the competent medical evidence is contrary to those statements and contentions. 

The preponderance of the evidence is therefore against the claim of service connection for a low back disability on a direct basis (as a condition that pre-existed service).  Consequently, the benefit-of-the-doubt rule does not apply and the claim for service connection for a low back disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


